REVISED OCTOBER 10, 2001

                 UNITED STATES COURT OF APPEALS
                      For the Fifth Circuit



                            No. 00-50751



                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,


                               VERSUS


                           JESUS VALADEZ,

                                                 Defendant-Appellant.




          Appeal from the United States District Court
                For the Western District of Texas
                         September 21, 2001


Before GARWOOD, JOLLY, and DeMOSS, Circuit Judges.

DeMOSS, Circuit Judge:

     Defendant-Appellant, Jesus Valadez, appeals the denial of his

motion to suppress firearms seized during a traffic stop.    Valadez

claims his Fourth Amendment rights were violated when he was

detained pending the completion of a computer check after the

stopping officer became aware that Valadez had not committed a

traffic violation.   We reverse the district court's ruling denying

                                 1
the motion to suppress.




                          I.   BACKGROUND

     On March 6, 1999, at approximately 6:50 p.m., Texas Department

of Public Safety Trooper Richard Slubar observed a 1984 Oldsmobile

traveling east on Highway 90 near Brackettville, Texas, that

appeared to have an expired vehicle registration sticker on the

front windshield and illegal window tinting on other windows.

Slubar, who was driving in the opposite direction, decided to stop

the Oldsmobile for these two suspected traffic violations.

     After making contact with Valadez, Slubar explained why he had

made the stop.   Slubar acknowledged that the registration sticker

was valid, but told Valadez that the window tinting on other

windows appeared to be illegal.       Before retrieving a window-tint

meter from his patrol car, Slubar asked Valadez for his driver’s

license and insurance card, both of which appeared to be valid.    He

returned the insurance card but retained the driver's license.

     When Slubar returned to his patrol car to get the window-tint

meter, he requested a check on Valadez's driver's license to

determine if Valadez had any outstanding warrants.       Slubar also

requested a criminal history check on Valadez.     While the computer

checks were in progress, Slubar returned to Valadez's vehicle and

inspected the window tint and determined that it was legal.    Slubar



                                  2
then asked Valadez if he had any weapons or drugs in the vehicle.

Valadez responded that he had a loaded pistol on the front seat of

the car and a rifle in the trunk.         Slubar removed the weapons from

the car to run a check on them to determine if they were stolen.

Shortly thereafter, Slubar returned to his patrol car to retrieve

the results of the computer checks, which revealed that Valadez had

a criminal history.

     The results of the computer checks apparently did not indicate

whether    Valadez's   prior    convictions    were     for   misdemeanors   or

felonies because Slubar then asked Valadez if he had ever been

convicted of a felony.      Valadez responded that he believed he had

been convicted for a felony, but that he was not certain.              Slubar

advised Valadez that it was illegal for a felon to possess a

weapon.    Valadez was asked to follow Slubar to the Kinney County

jail in Brackettville, which he did without incident.             At the jail,

the conviction was confirmed to be a felony and Valadez was

arrested for the possession of a firearm by a convicted felon.

     Valadez, represented by a federal public defender, moved to

suppress the firearms and his statements arguing that they were

fruit of an unlawful detention.          The district court found that the

computer    check   was   likely   run    solely   to   detain   Valadez     for

unrelated questioning.         In support of its conclusion, the court

noted that Slubar testified that he does not routinely perform

criminal history checks except when there is a need to determine

the type of suspect with which he is dealing.             However, the court

                                      3
noted that Slubar testified that Valadez was fully compliant, he

did not fear for his own personal safety, and that he trusted

Valadez to follow him to the jail unsupervised prior to an arrest

being made.       The court also noted that Slubar, alternatively,

testified that he ran the check to determine that Valadez was being

truthful.       In   response,   the   court   opined   “that   the   'truth'

regarding defendant's registration and tint were apparent from the

color of the registration sticker and the reading of the tint

meter.”

     The district court concluded that Slubar's questioning of

Valadez on matters unrelated to the stop pending the results of the

computer check, took “the treatment of [the] defendant out of the

realm     of   permissible   detention     under   Terry.”      The    court,

nevertheless, denied the motion to suppress.            The court reasoned

that United States v. Shabazz, 993 F.2d 431 (5th Cir. 1993),

“guaranteed” officers a five to 15 minute window during which they

may detain defendants during routine traffic stops and subject them

to “wholly unrelated, and potentially quite invasive, questioning.”

     As a result, Valadez entered a conditional guilty plea and

reserved his right to contest the suppression ruling.           Valadez was

adjudged guilty in accordance with 18 U.S.C. §§ 922(g)(1) and

924(a)(2).     Although the sentencing guideline range was 10 to 16

months of imprisonment, the district court departed from the

guidelines under U.S.S.G. § 5K2.16, and sentenced Valadez to three


                                       4
years of probation based on his voluntary disclosure of the weapons

and imposed a fine of $3,000.          Valadez now appeals the district

court's ruling.



                         II.    STANDARD OF REVIEW

      Valadez argues that the district court improperly denied his

motion to suppress.           When reviewing a ruling on a motion to

suppress, the court reviews questions of law de novo and findings

of fact for clear error.       United States v. Jones, 234 F.3d 234, 239

(5th Cir. 2000).     We view the evidence in the light most favorable

to the party that prevailed in the district court.                Id.



            III.   TRAFFIC STOPS UNDER THE FOURTH AMENDMENT

      The Fourth Amendment protects individuals from unreasonable

search and seizure.     Traffic stops are considered seizures within

the meaning of the Fourth Amendment.          Delaware v. Prouse, 440 U.S.

648, 653 (1979); Jones, 234 F.3d at 239.             Nevertheless, traffic

stops are considered more similar to investigative detentions than

formal arrests. See Berkemer v. McCarty, 468 U.S. 420, 439 (1984).

      Therefore, we analyze the legality of traffic stops for Fourth

Amendment purposes under the standard articulated in Terry v. Ohio,

392 U.S. 1 (1968).        This standard is a two-tiered reasonable

suspicion inquiry:      1) whether the officer's action was justified

at   its   inception,   and    2)   whether   the   search   or    seizure   was

                                       5
reasonably related in scope to the circumstances that justified the

stop in the first place.     Terry, 392 U.S. at 19-20;     Jones, 234

F.3d at 240; United States v. Dortch, 199 F.3d 193, 198 (5th Cir.

1999); United States v. Shabazz, 993 F.2d 431, 435 (5th Cir. 1993);

United States v. Kelley, 981 F.2d 1464, 1467 (5th Cir. 1993).       In

addition, "the investigative methods employed should be the least

intrusive means reasonably available to verify or dispel the

officer's suspicion in a short period of time."     Florida v. Royer,

460 U.S. 491, 500 (1983).

     However, once an officer's suspicions have been verified or

dispelled, the detention must end unless there is additional

articulable, reasonable suspicion. “At that point, continuation of

the detention is no longer supported by the facts that justified

its initiation.”     Shabazz, 933 F.2d at 436.



      IV.   APPLICATION OF THE TERRY STOP TWO-TIERED INQUIRY

     Valadez does not dispute the legality of the initial stop.

Rather, he argues that the traffic stop was unlawfully extended

beyond the point when the officer was aware that no traffic

violation had occurred; and therefore violates the second prong of

the Terry inquiry.

     Trooper   Slubar     stopped   Valadez   for   the   purpose   of

investigating whether the registration sticker on Valadez's vehicle

was valid and to determine whether the window tinting was legal.

                                    6
The facts of the case clearly indicate that Slubar realized that

the registration sticker was valid when he made initial contact

with Valadez.      However, Slubar was still uncertain as to the

legality of the window tinting.         Thus, the only remaining purpose

of the investigative stop was to determine whether the window

tinting was illegal.

     The   government   provides      no    evidence   of    any   articulable,

reasonable suspicion or probable cause that would have authorized

Slubar to continue to detain Valadez once Slubar had determined

that the window tinting was legal.           The Fifth Circuit cases cited

by the government in support of its proposition that Slubar was

allowed to continue the stop pending the results of the computer

checks can be distinguished from the case at hand.             See Dortch, 199

F.3d at 198; Shabazz, 933 F.2d at 438.                 In those cases, the

officers   that   requested    the    computer    checks     had   articulable,

reasonable suspicion of wrongdoing that justified the continued

detention of the drivers pending the results of the computer

checks.     See   Dortch,     199    F.3d   at   195-96     (observing   driver

“traveling too close to a tractor-trailer” in a vehicle “rented to

a third party” and not being “listed as an authorized driver”);

Shabazz, 933 F.2d at 438 (observing driver and passenger “exceeding

the speed limit” and giving “conflicting answers concerning their

recent whereabouts”).

     In the instant case, however, there is simply no evidence to


                                       7
support a claim of reasonable suspicion beyond that which led to

the initial stop. Further detention was not lawful after the point

at which the purposes of the stop was resolved -- that is, when

Officer Slubar determined that Valadez had a proper inspection

sticker and proper window tinting.              There was then no further

reason   to   detain   Valadez,     and   all   that   followed   thereafter

contravened Valadez’s Fourth Amendment rights.           Therefore, because

the relevant period of lawful detention at issue expired, all

evidence    that   followed,   including    Valadez’s    responses   to   the

questions, his guns, and his criminal record should be suppressed.



                               V.   CONCLUSION

     For the foregoing reasons, we reverse the district court's

ruling denying Valadez's motion to suppress, vacate the judgment

and sentence below, and remand for such proceedings as may be

necessary but not inconsistent with this opinion.



ENDRECORD




                                      8
GARWOOD, Circuit Judge, concurring.



       I concur in Judge DeMoss’s good opinion with these additional

observations.

       The government, of course, has the burden of justifying a

warrantless detention.         Here there is no sufficient evidence that

a computer check was ever requested with respect to the validity of

Valadez’s driver’s license or vehicle registration and the evidence

clearly shows that it was not Officer Slubar’s routine practice to

run any computer checks on vehicles stopped for traffic violations.

As I see it, then, the ruling below can only be sustained if we

were to hold that detention may lawfully be extended, beyond the

time it has become apparent there is neither probable cause nor

reasonable suspicion the detained party has committed any offense,

to    await   the   results    of     a   previously   requested,       non-routine

criminal history check.         For the reasons stated by Judge DeMoss, I

agree that we may not so hold.

       I note, however, that arguably different considerations should

apply to brief additional detention (after there is no longer any

probable cause or reasonable suspicion of any violation) to await

results of a driver’s license or vehicle registration check which

was    requested    while     there       was   probable   cause   or   reasonable

suspicion, particularly if the request was pursuant to a standard

operating procedure.          The Supreme Court has indicated that in

calculating Fourth Amendment reasonableness, in the context of

vehicle stops and resulting brief detentions, the interests of the
state tend to be weighed more heavily, and those of the motorist

less heavily, where the subject matter concerns the privilege of

driving on the highway, see Michigan Dept. of State Police v. Sitz,

110 S.Ct. 2481 (1990); Delaware v. Prouse, 99 S.Ct. 1391(1979),

and, conversely, that the interests of the state are weighed less

heavily, and those of the motorist more heavily, where the subject

matter is “the general interest in crime control.”                              City of

Indianapolis v. Edmond, 121 S.Ct. 447, 453 (2000).                         A criminal

history check, unlike a driver’s license or vehicle registration

check, clearly relates only to “the general interest in crime

control.”    Of course, Prouse precludes individualized stops (not

based on reasonable suspicion) even to check on licenses and

vehicle registration, and Edmond precludes fixed point type stops

aimed at general narcotics crime control.                  But, here the stop was

concededly   lawful,     and   it    is   the   stop   which       constitutes       the

principal    intrusion    on   the    interests       of    the    motorist.         The

additional   invasion     of   those      interests    occasioned          by    briefly

prolonging the detention is comparatively minimal.                              And, the

minimal extent of an intrusion into the motorist’s interests is

certainly a factor tending to support (though concededly not always

sufficient    to   require)     a    determination          of    Fourth    Amendment

reasonableness.     See Sitz, 110 S.Ct. at 2486-87.




                                          10